EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dawn Kerner on 10/19/21.
The application has been amended as follows: 
Claim 10. Canceled.
Claim 11. Canceled.
Claim 19. A method of separating a wafer comprising a plurality of rows of light emitting devices, the method comprising: 
dividing the wafer into a plurality of regions, each of the plurality of regions including at least one of the plurality of rows of light emitting devices and one or more features each having a known location in the wafer; 
using the known location of the one or more features to identify a best-fit line defining a border between each of the plurality of regions; 
interpolating between adjacent best-fit lines to identify locations for the first dicing streets within each of the plurality of regions by dividing a distance between Y-intercepts of the adjacent best-fit lines by a number of rows of LEDs between the adjacent best-fit lines to determine a distance between Y-intercepts of each of the dicing streets; 
determining a slope adjustment of each of the plurality of dicing streets by dividing a difference between slopes of the adjacent best-fit lines by the number of light emitting devices disposed between the adjacent best-fit lines

breaking the wafer along a first one of the plurality of dicing streets to separate a first portion of the wafer from a remaining portion of the wafer, the first portion of the wafer comprising more than one of the plurality of rows of light emitting devices; and breaking the first portion of the wafer along a second one of the plurality of dicing streets to separate a second portion of the wafer from the first portion of the wafer.
Reasons for Allowance
Claims 2-5, 8-9, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 19, Okajima (CN 102653115A, cited in IDS dated 9/29/21) teaches a wafer comprising a plurality of rows of devices (Fig. 5, 107), the method comprising dividing the wafer into a plurality of regions, each of the plurality of regions including at least one of the plurality of rows of light emitting devices and one or more features each having a known location in the wafer, using the known location of the one or more features to identify a best-fit line defining a border between each of the plurality of regions (Fig. 5; regions defined by x-axis and y-axis distortion correction scribe lines Lx1, Lx4, Lx7, Lx10, Ly1, Ly4, Ly7, Ly10; features having a known location P1-P16, best-fit line is the score line); interpolating between adjacent best-fit lines to identify locations for the first dicing streets within each of the plurality of regions (Fig. 6, x-axis and y-axis interpolated scribe lines), wherein interpolating is performed by dividing a distance between y-intercepts of the adjacent best-fit lines to determine a distance between y-intercepts of each of the dicing streets (Fig. 6; dividing adjacent measurement points into 3 equal parts and connecting them to form the interpolated scribe lines). However, prior art references alone or in combination fail to disclose, teach, or suggest each and every limitation of the claim as amended. .




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.